—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered April 14, 1998, convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court erred in admitting the defendant’s arrest photo into evidence. Identification was not an issue, and there was no other relevant purpose in admitting the photograph into evidence (see, People v Pobliner, 32 NY2d 356, cert denied 416 US 905; People v Rivera, 192 AD2d 561, 562; People v Gerbino, 132 AD2d 566; People v Black, 117 AD2d 512). However, the photograph merely showed the defendant in street clothes, standing next to a height measure, and was not prejudicial. Moreover, the prosecutor did not insinuate that the defendant’s appearance in the photograph made it more likely than not that a crime was committed (see, People v Black, supra). Under the circumstances, the error was harmless (see, People v Rivera, supra).
The defendant’s remaining contentions are not preserved for appellate review, without merit, or do not require reversal. Sullivan, J. P., S. Miller, Altman and Friedmann, JJ., concur.